
	
		I
		112th CONGRESS
		2d Session
		H. R. 5175
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on leather footwear for
		  women with uppers other than of pigskin (other than house slippers, work
		  footwear, tennis shoes, basketball shoes and the like), valued $20/pair or
		  higher.
	
	
		1.Leather footwear for women
			 with uppers other than of pigskin (other than house slippers, work footwear,
			 tennis shoes, basketball shoes and the like), valued $20/pair or higher
			 
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Leather footwear for women with uppers other than of pigskin
						(other than house slippers, work footwear, tennis shoes, basketball shoes and
						the like), valued $20/pair or higher (provided for in subheading 6403.99.90)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
